DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening is defined through the separator” as required in claim 17, or “the opening is defined partially through the first core” as required in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the limitation “wherein the top side of the separator is attached to the bottom side of the first core” is indefinite because it is unclear how the bottom side of the separator could be attached to a top side of the first core, and at same time the top side of the separator could also be attached to a bottom side of the first core, according to the applicant’s specification, the first core forms the bottom portion of the protecting packaging device, disposed underneath the separator, while the second core forms the top portion of the protecting packaging device disposed on top of the separator.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (4,700,844) in view Kalt (3,725,188).

    PNG
    media_image1.png
    503
    639
    media_image1.png
    Greyscale

Claim 1
Griffith discloses a protective packaging device (10) comprising a first core having a top side and a bottom side; a separator (defined by layer 12) having a top side and a bottom side, wherein the bottom side of the separator is attached to the top side of the first core; a second core having a top side, a bottom side, and a length, wherein the top side of the separator is attached to the bottom side of the second core so the separator is between the first and second cores, wherein an opening (48) is defined at least partially through the second core along at least part of the length of the second core and extends from the top side of the second core toward the separator (see figure above).  
Claim 2
Kalt discloses the retaining material comprises a retaining adhesive configured to removably attach the protective device to the product (see column 2 lines 41-49).  After Griffith is modified by Kalt, the adhesive/retaining material would be configured to removably attached the second core to the component of the product introduced into the opening.
Claim 14
After Griffith is modified by Kalt, the separator, made from paper material (see column 3 lines 12-12-13, acts as a barrier preventing the retaining adhesive from moving into the first core.

Griffith further discloses the opening is defined entirely through the second core along the entire length of the second core (see figure 2).
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (4,700,844) and Kalt (3,725,188) as applied to claim 2 above, and further in view of Freedy (3,362,609).
Claim 3 
Griffith does not discloses an outer wrap wrapped around and partially enclosing the first core, the second core, and the separator.  However, Freedy discloses a packaging strip comprising a lamination of layers (10, 11 and 12) forming the packaging strip, and further including a sheet material/outer wrap (20) used to prevent marring or scarring of the articles inserted or attached into opening of the packaging strip (see column 2 lines 51-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective device of Griffith including the sheet material/outer wrap as taught by Freedy to prevent possible marring or scarring of the articles inserted within protective packaging device.  After Griffith and Kalt are modified by Freedy, the sheet material/outer wrap would extend through the opening defined by the second core.
Claim 4
Griffith further discloses a first core cover disposed on the bottom side of the first core, and a second core cover disposed the top side of the second core (see figure above).  After Griffith and Kalt are modified by Freedy, the first core cover would be between the 
Claim 5
After Griffith and Kalt are modified by Freedy, the first core cover is attached to the bottom side of the first core, wherein the second core cover is attached to the top side of the second core (see figure above), and wherein at least one of the first and second core covers would be attached to the outer wrap.
Claim 6
Freedy discloses the outer wrap made from single unitary pieces of polyethylene plastic material (see column 2 lines 57-60).  Griffith as modified by Kalt and Freedy does not disclose the outer wrap formed from a single unitary piece of chipboard.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective device of Griffith, Kalt and Freedy having the outer wrap formed from any desired material since it is a matter of design choice the material used for the outer wrap.  Please note that applicant’s specification, paragraph [0026], does not disclose any criticality for the material of the outer wrap.  Furthermore, applicant’s specification, paragraph [0026], discloses the outer wrap could be made from corrugated fiberboard, plastic, or wood.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (4,700,844) and Kalt (3,725,188) as applied to claim 2 above, and further in view of Belshé (5,934,473).
Claim 7

Claim 9
Griffith further discloses the separator comprises paperboard (see column 3 lines 12-13).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith (4,700,844), Kalt (3,725,188) and Belshé (5,934,473) as applied to claim 7 above, and further in view of Jette (2019/0270570).
Griffith discloses the first and second cores having the same cross sectional areas.  After Griffith and Kalt are modified by Belshé, the cross sectional area of the honeycomb cells of the first and second cores would be the same.  Griffith as modified does not discloses the first core comprises cells with larger cross-sectional areas than cells of the second core.  However, Jette discloses a protector comprising first core (200) and second core (400), wherein the thickness of the first and second cores could be the same or different, i.e. no more than 10% different from one another (see [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing .
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (4,700,844), Kalt (3,725,188) and Belshé (5,934,473) as applied to claim 9 above, and further in view of Freedy (3,362,609).
Claim 10
Griffith does not discloses an outer wrap wrapped around and partially enclosing the first core, the second core, and the separator.  However, Freedy discloses a packaging strip comprising a lamination of layers (10, 11 and 12) forming the packaging strip, and further including a sheet material/outer wrap (20) used to prevent marring or scarring of the articles inserted or attached into opening of the packaging strip (see column 2 lines 51-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective device of Griffith including the sheet material/outer wrap as taught by Freedy to prevent possible marring or scarring of the articles inserted within protective packaging device.  After Griffith and Kalt are modified by Freedy, the sheet material/outer wrap would extend through the opening defined by the second core.
Claim 11
Griffith further discloses a first core cover disposed on the bottom side of the first core, and a second core cover disposed the top side of the second core (see figure above).  After Griffith, Kalt and Belshé are modified by Freedy, the first core cover would be 
Claim 12
After Griffith, Kalt and Belshé are modified by Freedy, the first core cover is attached to the bottom side of the first core, wherein the second core cover is attached to the top side of the second core (see figure above), and wherein at least one of the first and second core covers would be attached to the outer wrap.
Claim 13
Freedy discloses the outer wrap made from single unitary pieces of polyethylene plastic material (see column 2 lines 57-60).  Griffith as modified by Kalt and Freedy does not disclose the outer wrap formed from a single unitary piece of chipboard.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective device of Griffith, Kalt and Freedy having the outer wrap formed from any desired material since it is a matter of design choice the material used for the outer wrap.  Please note that applicant’s specification, paragraph [0026], does not disclose any criticality for the material of the outer wrap.  Furthermore, applicant’s specification, paragraph [0026], discloses the outer wrap could be made from corrugated fiberboard, plastic, or wood.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (4,700,844) and Kalt (3,725,188) as applied to claims 2 or 16 above, and further in view of Lidgard (2,967,009).
Claims 17-19


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736